                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-00630-KDB
 ACE MOTOR ACCEPTANCE
 CORPORATION,

                 Plaintiff,

     v.                                                             ORDER

 MCCOY JOINT REVOCABLE
 TRUST,
 MCCOY MOTORS, LLC,
 ROBERT MCCOY, III,
 ROBERT MCCOY JR.,
 MISTY MCCOY,
 FLASH AUTOS, LLC,
 MCCOY MOTORS, LLC,

                 Defendants.


    THIS MATTER is before the Court following a status conference held on March 19, 2020

and the Defendants’ Joint Motion for Extension of Time to File a Response, (Doc. No. 82).

Defendants ask for a 30-day extension of time to respond to Plaintiff’s motion requesting the

matter to be re-referred to the bankruptcy court. Having carefully considered the motion and

record, and after discussion with counsel, the Court will grant the motion. The Court will also

order that Plaintiff refile its motion requesting this matter be re-referred and separately file a brief

in support in accordance with Local Rule 7.1(c) within 7 days of the issuance of this Order.

    IT IS THEREFORE ORDERED that Defendants’ Joint Motion for Extension of Time to

File a Response, (Doc. No. 82), is GRANTED.
   IT IS FURTHER ORDERED that Plaintiff should refile his Motion for Order Re-

Referencing Adversary Proceeding to the United States Bankruptcy Court, (Doc. No. 82), and

separately file a brief in support of its motion within 7 days of this Order.

       SO ORDERED.


                                      Signed: March 19, 2020
